{¶ 36} I concur in the majority's analysis and disposition of appellant's sole assignment of error.
 {¶ 37} I write separately only to note that portion of the trial court's finding, which relied upon the defendant's use of his relationship with the victim to facilitate the offense, to support its decision to imprison appellant, was inappropriate because the relationship itself is a necessary element of the offense. Nevertheless, I concur in the disposition of appellant's assignment of error based upon the trial court's discussion of appellant's previous criminal history.